Candler, J.,
dissenting. “ In a criminal proceeding the pend-ency of a former indictment for the same offense is no ground for a plea in abatement or in bar, although the accused may have been arraigned thereon and have filed a plea.” Irwin v. State, 117 Ga. 706. In my opinion, it can make no difference that the venue of the former indictment may have been changed and the accused tried thereon, but neither acquitted nor convicted. The second indictment in the county of the original indictment is an entirely different proceeding, and is not affected by the ineffectual attempts to dispose of the case in the county to which the venue of the original indictment was changed.